           Case 4:18-cv-02108 Document 140 Filed on 01/24/19 in TXSD Page 1 of 2




Timothy M. Sullivan                                                                          Faegre Baker Daniels LLP
Partner                                                               2200 Wells Fargo Center 90 South Seventh Street
timothy.sullivan@FaegreBD.com                                                     Minneapolis Minnesota 55402-3901
Direct +1 612 766 8409                                                                          Main +1 612 766 7000
                                                                                                  Fax +1 612 766 1600




January 24, 2019

VIA E-MAIL

Chief Judge Lee H. Rosenthal
U.S. District Court, Southern District of Texas
515 Rusk Street
Houston, TX 77002

Re:      Alarm.com Incorporated et al. v. ipDataTel, LLC
         Civil Action No. 4:18-cv-02108 (S.D. Tex.)

Dear Chief Judge Rosenthal:

This letter supplements ipDataTel’s recent supplemental briefing (Dkt. Nos. 126, 127, and 132).

Regarding the ’276 patent, ipDataTel learned yesterday that on January 17, 2019, Plaintiffs submitted a
“Certificate of Correction” to the Patent Office requesting that the claims of the ’276 patent be altered
such that the phrase “synchronization to associate” would be replaced with the phrase “an association to
synchronize.” Plaintiffs’ purported basis for seeking this alteration is “applicant error.” With this letter,
ipDataTel submits Plaintiffs’ Patent Office filings for the Court’s reference. Exhibit A (attached
hereto). As to the merits of Plaintiffs’ request to the Patent Office, the request is fatally deficient in
terms of meeting the requirements for correction based on applicant error. See 35 U.S.C. § 255
(providing for correction “[w]henever a mistake of a clerical or typographical nature, or of minor
character” is made, the “mistake occurred in good faith,” and the “correction does not involve such
changes in the patent as would constitute new matter or would require re-examination.”).

Plaintiffs’ requested correction of the phrase “synchronization to associate”—which the Court
determined rendered the ’276 patent invalid for indefiniteness (Dkt. No. 122)—amounts to an admission
that the ’276 patent should be dismissed from the case.

Further, Plaintiffs have indicated to ipDataTel that their preferred path forward regarding the ’276 patent
is for the Court to stay the present litigation as to the ’276 patent until the Patent Office acts on
Plaintiffs’ request for correction. ipDataTel does not believe a stay would be appropriate for the reasons
set forth above. Dismissal with prejudice, rather than a stay, is appropriate.




US.121710099.01
           Case 4:18-cv-02108 Document 140 Filed on 01/24/19 in TXSD Page 2 of 2



Chief Judge Lee H. Rosenthal                -2-                           January 24, 2019


Very truly yours,

/s/ Tim Sullivan


Timothy M. Sullivan
Partner



SULTM:norda

cc:      Counsel of record

Enclosures




US.121710099.01
